               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

SCOTT WEAVER,

                      Plaintiff,
                                                     Case No. 18-CV-1996-JPS
v.

CHAMPION PETFOODS USA INC.
and CHAMPION PETFOODS LP,                                             ORDER

                      Defendants.


1.     INTRODUCTION

       Plaintiff, a Wisconsin consumer, asserts in his third amended

complaint that Defendants, makers of pet food, deceptively marketed their

dog food as having various high-quality attributes when this was not the

case. (Docket #41). Defendants have filed a renewed motion for summary

judgment, seeking dismissal of the case in its entirety. (Docket #144). For

the reasons explained below, Defendants’ motion must be granted.

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the “court shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A “genuine” dispute of material fact is created when “the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       The Court construes all facts and reasonable inferences in a light

most favorable to the non-movant. Bridge v. New Holland Logansport, Inc.,

815 F.3d 356, 360 (7th Cir. 2016). In assessing the parties’ proposed facts, the


 Case 2:18-cv-01996-JPS Filed 07/08/20 Page 1 of 19 Document 184
Court must not weigh the evidence or determine witness credibility; the

Seventh Circuit instructs that “we leave those tasks to factfinders.” Berry v.

Chi. Transit Auth., 618 F.3d 688, 691 (7th Cir. 2010). The non-movant “need

not match the movant witness for witness, nor persuade the court that [his]

case is convincing, [he] need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

3.     RELEVANT FACTS

       Defendants produce Orijen and Acana dog foods. Defendants assert

that these products are made with a “Biologically Appropriate nutritional

philosophy,” which informs their ingredients based on what dogs and

wolves would eat in the wild. Peter Muhlenfeld, Defendants’ former chief

brand officer, said that the idea was “to get as close to the natural diet as

possible.” (Docket #155-1 at 6). Plaintiff believes that “biologically

appropriate” is a factual statement rather than a philosophical ideal about

what should be included in dog foods. For Plaintiff, it is a scientific term

subject to objective testing.

       Defendants operated exclusively out of Canada until 2016, when

they opened a new factory in Kentucky. Defendants shifted almost all of

their Orijen and Acana production to that facility. Plaintiff purchased the

Orijen brand from 2008 until 2017, and so would have received product

from both and after the transition. He never bought Acana.

       Orijen’s packaging reflects Defendants’ marketing approach. The

bags state that the food is biologically appropriate, “mirrors the richness,

freshness and variety of WholePrey meats that dogs are evolved to eat,”

and is “protein rich [and] carbohydrate limited[.]” (Docket #155-1 at 5). The

packaging further claims that “modern dogs are built like their ancestors


                            Page 2 of 19
 Case 2:18-cv-01996-JPS Filed 07/08/20 Page 2 of 19 Document 184
[wolves]. Possessing a biological need for a diet that’s rich and varied in

animal protein.” Id. The bags also tout the various fresh and regionally

sourced qualities of the ingredients used in the finished product, including

that the ingredients are never outsourced. Defendants downplay this,

stating that the bags do not say that all of the ingredients have these

qualities, but Plaintiff notes that this might not be how a consumer would

read the packaging.

      At the time Plaintiff purchased Defendants’ dog food, the following

information referred to as “Meat Math” appeared on the packaging. The

DogStar packaging of ORIJEN Six Fish specifically states "this 13 lb package

of ORIJEN is made with over 11 lbs of fresh, raw, or dehydrated fish

ingredients," and identifies these ingredients as Wild Atlantic Herring,

Wild Yellowtail Flounder, Wild Atlantic Mackerel, Wild Acadian Redfish,

Wild Monkfish, and Wild Alaskan Cod." The Meat Math also states it uses

"approximate inclusions" and 1/3 of the fish ingredients are dried or oils

and uses "fresh, raw or dry" in describing three of the fish immediately

below the poundage, plus it describes anchovy, sardine and salmon as

"dehydrated."




(Docket #155-1 at 13).

      The DogStar ORIJEN Regional Red packaging states that 11 pounds

of its 13-pound package are fresh or raw ingredients, and the packaging


                           Page 3 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 3 of 19 Document 184
further states that the top ten ingredients are delivered fresh or raw. This

too reflects "1/3 DRIED OR OILS" and that some of the animal protein plus

eggs are "dehydrated."




(Docket #155-1 at 14).

       On the ORIJEN Regional Red and ORIJEN Six Fish packaging from

NorthStar, it states on the back that "Quality is Never Outsourced" and

explains that "we prepare ORIJEN ourselves, in our award-winning

kitchens—so we know exactly what goes into each and every morsel."

(Docket #155-1 at 17). The ORIJEN Regional Red and ORIJEN Six Fish

packaging from DogStar states "NEVER OUTSOURCED. PREPARED

EXCLUSIVELY IN OUR DOGSTAR® KITCHENS - We don't make foods

for other companies and we don't allow our foods to be made by anyone

else." (Docket #155-1 at 17).

       While Plaintiff acknowledges that the final products for Orijen and

Acana were not outsourced, he contends that many of the ingredients could

be considered outsourced to some degree. Some of the ingredients came

from local sources, but others came from across the globe. Defendants

explain that this is generally predicated on the inability of local sources to

meet their supply needs. Plaintiff is unmoved, noting that the packaging

actively disclaims any outsourcing whatsoever.




                           Page 4 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 4 of 19 Document 184
       The packaging also uses pictures of bucolic countryside and family-

run farms to display Defendants’ suppliers and, hopefully, communicate to

consumers about the wholesomeness of the ingredients. Plaintiff claims

that this is a farce. Defendants’ primary suppliers are actually multinational

conglomerates like Tyson, some of which have their own image issues, and

Defendants would prefer to be distanced from them. The suppliers pictured

on the packaging often supply very little, but are chosen instead by their

ability to elicit good feelings.

       Some of the misleading statements identified in Plaintiff’s pleadings

were not actually read by him, as they came from packaging he did not

purchase, websites he did not visit, and papers he did not read.

       Bisphenol-A (“BPA”) is a chemical used in the making of plastics and

resins. It tends to leach into the products packaged in plastic containers,

and it is otherwise widely dispersed in the environment. Humans and

animals are regularly exposed to BPA. Plaintiff asserts that a consumer

would understand the “biologically appropriate” promise as indicating

that the product has little or no BPA. Defendants counter that they do not

intentionally add BPA to their products, and they do not warrant that their

products are BPA-free. According to the parties’ laboratory testing, many

brands of dog food contain BPA. The BPA levels found in Defendants’

products would not cause harm to a dog consuming the products.

       Defendants also use beef tallow in their products—fat rendered from

animal carcasses. They receive tallow from a number of suppliers, include

a company called JBS. In May 2018, Defendants learned that some of JBS’s

shipments had tested positive for pentobarbital. Pentobarbital is a chemical

used to euthanize animals. It is not an intended ingredient and is, indeed,

an adulterant. Defendants suggest that very little or even no pentobarbital


                           Page 5 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 5 of 19 Document 184
was detectable in the finished products, and that such low levels would not

be dangerous to dogs. Thus, although Defendants were able to retain most

product which may have contained the tainted tallow, the 100,000 pounds

that had made it to retail were not recalled. Plaintiffs maintain that the FDA

has a zero-tolerance approach to the chemical’s presence, so any detectable

amount renders the food unfit for consumption. However, it is undisputed

that the Plaintiff had stopped purchasing Defendants’ dog food by the time

Defendants learned that some of JBS’s shipments had tested positive for

pentobarbital.

4.     ANALYSIS

       Defendants have moved for summary judgment on all of Plaintiff’s

claims in the Third Amended Complaint (Count I, Violation of the

Wisconsin Deceptive Trade Practices Act, Wis. Stat. § 100.18 et seq.

(“WDTPA”); Count II, Fraud by Omission; and Count III, Negligence).

(Docket #41). Throughout all of Plaintiff’s claims are allegations that

Defendants’ statements on the dog food packaging were false or

misleading. Additionally, Plaintiff claims that Defendants had the duty to

disclose information regarding the potential risk of the dog food containing

BPA and pentobarbital. The only damages Plaintiff is claiming is that he

was “injured when he paid the purchase price or a price premium” for the

dog food that “did not deliver what was promised.” (Docket #41 at 12).

Defendants seek dismissal of all claims. The Court will address each in turn.

       4.1    “Biologically Appropriate”

       Defendants offer two bases for dismissal of Plaintiff’s claims based

on the “Biologically Appropriate” phrase. First, Defendants argue that the

phrase is a nutritional philosophy, not a statement of fact. It should

therefore be likened to non-actionable commercial puffery. Tietsworth v.


                            Page 6 of 19
 Case 2:18-cv-01996-JPS Filed 07/08/20 Page 6 of 19 Document 184
Harley-Davidson, Inc., 677 N.W.2d 233, 245–46 (Wis. 2004). Plaintiff counters

that the philosophy boils down to a representation that the products are

fresh and natural, containing only ingredients that a dog would eat in the

wild. This representation is, in turn, capable of being factually proven or

disproven.

       The Court will assume, without deciding, that “Biologically

Appropriate” is an actionable representation under the WDTPA.

Defendants’ second argument for dismissal is that the presence, or risk of

presence, of BPA in the finished products does not render the phrase

misleading. The Court agrees, in line with its reasoning consistently

expressed in its prior order on Defendants’ motion to dismiss, (Docket #39),

and its decisions addressing the substantially similar claims and arguments

raised in Kellie Loeb v. Champion Petfoods USA Inc. et al., 18-CV-494-JPS (E.D.

Wis.). See Loeb v. Champion Petfoods USA Inc., No. 18-CV-494-JPS, 2018 WL

2745254 (E.D. Wis. June 7, 2018) (hereinafter “Loeb I,” deciding a motion to

dismiss); Loeb v. Champion Petfoods USA Inc., 359 F. Supp. 3d 597 (E.D. Wis.

2019) (hereinafter “Loeb II,” deciding a motion for summary judgment).

       The Court’s prior opinions dealt with allegations that Defendants’

marketing statements were rendered misleading by the presence, or the risk

of presence, of heavy metals in the products. The Court rejected this theory

because Defendants did not intentionally add heavy metals to their

products. Rather, minute amounts of heavy metals are omnipresent in the

environment and in all pet foods. If the mere presence of heavy metals in

pet foods made a manufacturer’s statements of quality misleading, then the

WDTPA would effectively bar the sale of any pet foods packaged or

marketed in a manner that touts their quality. This is nonsensical, of course,

as every pet food is advertised in this way.


                           Page 7 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 7 of 19 Document 184
       The Court previously declined to apply this approach to BPA

because Defendants had not established the pervasiveness of that

contaminant. (Docket #39 at 7–8). Defendants have now done so. Though

BPA is not a natural substance, it has invaded the environment and is

present in many dog foods. Defendants do not intend for BPA to end up in

their products, but it nevertheless appears. Defendants claim that the BPA

levels in their products vary from exceedingly low to entirely nonexistent,

none of which poses any threat of harm to dogs.

       Plaintiff insists that, as with the heavy metal allegations, it does not

matter whether the BPA is present in a potentially harmful concentration.

Indeed, Plaintiff does not care if BPA is actually present in Defendants’

products at all. Instead, the mere risk that BPA could be present is,

according to Plaintiff, enough to make “Biologically Appropriate”

misleading, because BPA is clearly not a fresh, natural food item for dogs.

Plaintiff himself testified that he would not have purchased Defendants’

products had he known there was a risk they contained BPA.

       The Court sees no reason to treat BPA differently than heavy metals.

To hold Defendants liable for the risk that their products contain

unintended and non-harmful concentrations of these substances, a fact

common to many other pet food manufacturers, would be extraordinary.

Defendants and all other manufacturers would need to immediately pull

their products off of Wisconsin store shelves, lest they face a tide of

litigation from consumers who did not care, until now, that the products

had such contaminants.

       Plaintiff’s response to the Court’s position is unhelpful at best. He

contends that BPA’s omnipresence is irrelevant to his claim. Plaintiff states

that “[o]ne could likewise say sugar is everywhere. That is not the point.


                           Page 8 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 8 of 19 Document 184
The prevalence of a certain characteristic does not give manufacturers free

reign to falsely represent the true nature of its ingredients.” (Docket #154-1

at 19). The analogy to sugar makes no sense. It is an intentional ingredient

in food products, rather than being an unintended yet naturally present

contaminant. In any event, the third quoted sentence is true. But by stating

that their food is “Biologically Appropriate,” Defendants do not falsely

represent that their products are BPA-free or heavy metal-free.

       The only way Plaintiff would be satisfied, it seems, is to require pet

food manufacturers to include a disclosure of unintended ingredients on

product packaging. This list would surely cover the whole bag, and yet be

false at the same time; perhaps a piece of dust entered the bag with the food

itself, and dust is certainly not something a dog should eat. Plaintiff might

also be content if manufacturers scrubbed and sanitized their products to

ensure that not one molecule of contaminants could enter the food. Plaintiff

has not pleaded such a claim, and presents no evidence that such measures

are even possible, much less practicable.

       Plaintiff is strangely adamant that he will not offer any other form of

his present claim to make it viable. This would include hearkening back to

Loeb, where the plaintiff alleged that the products contained excessive levels

of heavy metals. In that case, the plaintiff ultimately failed to prove that the

levels were actually “excessive” by some meaningful metric. That is a

correctable error, and this same reasoning could apply equally to BPA.

Another avenue, mentioned in the Court’s motion to dismiss order, is a

comparative theory. If Plaintiff could establish that Defendants’ products

contained contaminants at concentrations equal to or greater than less

expensive brands, a misrepresentation claim would seem appropriate. In

the end, these observations mean little. The Court is a referee, not an


                           Page 9 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 9 of 19 Document 184
advisor. On the facts and evidence before it, the Court must conclude that

summary judgment is appropriate on Plaintiff’s claim that “Biologically

Appropriate” is rendered misleading by the risk of presence of BPA.

       The same is true of the pentobarbital allegations, though for a

different reason. The only confirmed shipments of contaminated tallow

Defendants received came months after Plaintiff stopped purchasing the

affected products. Plaintiff lacks standing to sue for a risk of harm he never

experienced. See Kisting v. Gregg Appliances, Inc., No. 16-CV-141, 2016 WL

5875007, at *3–5 (E.D. Wis. Oct. 7, 2016) (“In this case, Kisting’s claims relate

to seventy different models of Samsung televisions, sixty-nine of which

Kisting did not purchase. Kisting’s alleged injury stems from the

advertising that he saw and relied upon and the model of television that he

purchased. Kisting would not individually have standing to pursue claims

based on injuries sustained from television models he did not purchase and

the fact this is a class action suit does not change the standing analysis.”).

       Plaintiff counters that the risk of pentobarbital contamination existed

well before the chemical was detected in the 2018 shipments, because

Defendants had been using JBS for years, and JBS’s shoddy business

practices presented an ongoing threat of contamination. Thus, Plaintiff

contends that his purchases may have indeed been contaminated, but the

issue went undetected at the time. This line of reasoning departs from the

record evidence and enters the realm of mere speculation, which is

insufficient to ward off summary judgment. Borcky v. Maytag Corp., 248 F.3d

691, 695 (7th Cir. 2001). Without evidence that pentobarbital was present in

prior shipments, Plaintiff cannot credibly allege that the products he

purchased had a detectable level of pentobarbital, or a meaningful risk of




                           Page 10 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 10 of 19 Document 184
such a level.1 To the contrary, the only testing that was done was by

Defendants in 2018, and it did not detect any pentobarbital in the finished

products. Defendants are, therefore, entitled to summary judgment as to

whether      pentobarbital’s     alleged     presence     rendered      “Biologically

Appropriate” misleading.

       4.2     “Fresh” and “Regional” Ingredients

       Plaintiff has argued that based on Defendants’ “packaging and

labeling, a reasonable consumer, including Plaintiff, would not expect

[Defendants] to use non-fresh ingredients, including frozen ingredients . . .

or ingredients from non-regional suppliers.” (Docket #154-1 at 10).

Defendants are entitled to summary judgment regarding the “fresh” and

“regional” ingredient statements for the following reasons.

       First, Plaintiff has argued that because Defendants’ packaging states

“Fresh Ingredients,” that means that a reasonable consumer would believe

that all the ingredients must be “fresh.” However, when the dog food

packaging is viewed in full, it is clear that some ingredients are “fresh, raw,

or dehydrated,” and that some ingredients are frozen and/or freeze-dried,

and that at least several pounds of both types of dog food are not fresh

ingredients. It is absurd to conclude that one statement can be read in

isolation regarding all the ingredients in a product while ignoring the other

statements on the packaging that refute that conclusion. Second,




       1 Plaintiff maintains that dog food is considered adulterated, and cannot
legally be sold, when any pentobarbital is present. Defendants respond that the
pentobarbital must be at a detectable level for the product to be adulterated.
Plaintiff does not dispute this, but instead criticizes Defendants’ testing methods
as being insufficiently sensitive to detect a very low level of pentobarbital. Plaintiff
did not, however, perform any of his own testing to confirm his suspicions. Again,
Plaintiff’s speculation cannot substitute for evidence.

                           Page 11 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 11 of 19 Document 184
Defendants do use fresh ingredients in their dog food, therefore the

statement on the packaging is not false or misleading.

       Third, the same flawed logic permeates Plaintiff’s argument that

Defendants’ “regional ingredients” statement is misleading. Defendants do

indeed use regional suppliers for ingredients, however, nowhere on the

packaging does it state that all of the ingredients are regional. Further, the

packaging for both NorthStar and DogStar included statements that

provided context to what “regional” meant.2 It also seems obvious that the

salt-water fish included in the Six Fish dog food would not be regional to

Kentucky, but rather to the Atlantic Ocean as advertised on the packaging.

Thus, because the packaging included statements that provided context to

“regional” and did not state that all ingredients were regional, the

“Regional” statement is not false or misleading.

       4.3    “Never-Outsourced”

       Defendants are entitled to summary judgment on the “Never-

Outsourced” statement for the following reasons. Plaintiff makes the

absurd argument that because the ingredient for beef tallow is made at a

rendering facility, then the “never-outsourced” statement is false or

misleading. However, in his argument that the ingredients are not all

regional, it is clear that Plaintiff understands that ingredients are not all



       2 DogStar's ORIJEN Regional Red packaging stated "America's vast and
fertile lands – our source of inspiration and fresh regional ingredients," and
NorthStar packaging for ORIJEN Regional Red stated "Canada's vast and
unspoiled lands – our source of inspiration and fresh regional ingredients."
(Docket #155-1 at 7–8). NorthStar’s ORIJEN Six Fish packaging stated "made with
wild-caught regional saltwater and freshwater fish," and DogStar packaging of
ORIJEN Six Fish stated "New England's vast Atlantic waters – our source of
inspiration and fresh regional fish" and "unmatched inclusions of wild caught fish
– whisked to our kitchens from cold New England waters Fresh or Raw, in richly
nourishing WholePrey ratios." (Docket #155-1 at 8–9).

                           Page 12 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 12 of 19 Document 184
directly from Defendants, but instead are purchased from outside vendors.

Additionally, Defendants’ NorthStar packaging states that “Quality is

Never Outsourced” and that “we prepare Orijen ourselves, in our award-

winning kitchens—so we know exactly what goes into each and every

morsel.” (Docket #155-1 at 17). The DogStar packaging states "NEVER

OUTSOURCED. PREPARED EXCLUSIVELY IN OUR DOGSTAR®

KITCHENS - We don't make foods for other companies and we don't allow

our foods to be made by anyone else." (Id.). Further, it is undisputed that

Defendants did not outsource the making of its finished food products. (Id.

at 18). Therefore, Defendants’ statements regarding “Never-Outsourced”

are not false or misleading.

       4.4    Fraud by Omission and Negligence

       Plaintiff’s remaining claims are Fraud by Omission (Count II) and

Negligence (Count III). Both of the remaining claims must fail for the same

reasons as the Plaintiff’s WDTPA claim discussed above in Sections 4.1—

4.3.

       All misrepresentation claims share the following required
       elements: 1) the defendant must have made a representation
       of fact to the plaintiff; 2) the representation of fact must be
       false; and 3) the plaintiff must have believed and relied on the
       misrepresentation to his detriment or damage. [I]ntentional
       misrepresentation, [] carries the following additional
       elements: 4) the defendant must have made the
       misrepresentation with knowledge that it was false or
       recklessly without caring whether it was true or false; and 5)
       the defendant must have made the misrepresentation with
       intent to deceive and to induce the plaintiff to act on it to his
       detriment or damage.

Tietsworth v. Harley-Davidson, Inc., 677 N.W.2d 233, 239 (Wis. 2004).

Additionally, “’silence, a failure to disclose a fact, is not an intentional

misrepresentation unless the seller has a duty to disclose.’ The existence

                           Page 13 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 13 of 19 Document 184
and scope of a duty to disclose are questions of law for the court.” Id.

(quoting Ollerman v. O'Rourke Co., Inc., 288 N.W.2d 95, 100 (Wis. 1980)).

       As explained above, Plaintiff has failed to meet the second element

because Defendants’ statements on the dog food packaging that Plaintiff

purchased were not false. The dog food contained “fresh” and “regional”

ingredients and the final product of dog food was “never-outsourced.”

       Additionally, Defendants did not owe Plaintiff a duty to disclose the

potential that extremely low levels of BPA may unintentionally be present

in the final product. Defendants do not add BPA to their products, but due

to BPA’s spread throughout the environment, it nevertheless may appear.

Defendants do not state that the product is BPA free, and the exceedingly

low to entirely nonexistent BPA levels in their products do not pose any

threat of harm to dogs. Finally, Plaintiff has not provided any evidence or

shown a genuine dispute of material fact that any of the dog food he

purchased contained a detectable amount of pentobarbital.

       The Court finds that Defendants did not have a duty to disclose to

Plaintiff. Further, Plaintiff has not provided any evidence to support a

genuine dispute of material fact that dog food he purchased contained

pentobarbital. Therefore, summary judgment must be granted to

Defendants on Plaintiff’s Fraud by Omission and Negligence claims.

       4.5      Damages

       The Court previously excluded Plaintiff’s experts who intended to

testify regarding classwide damages based upon the results of a consumer

survey. (Docket #134). Plaintiff now presents two alternative theories of

damages: benefit-of-the-bargain and full refund. The Court will address

each in turn.




                           Page 14 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 14 of 19 Document 184
                4.5.1   Benefit-of-the-Bargain

          Benefit-of-the-bargain damages comprise the difference between the

purchase price of the product and its actual value. Mueller v. Harry

Kaufmann Motorcars, Inc., 859 N.W.2d 451, 458–59 (Wis. Ct. App. 2014).

Defendants claim that Plaintiff needs expert testimony to quantify this

difference for the jury. The cases they cite for that proposition do not,

however, say anything of the sort; they instead state the unremarkable

principle that damages cannot be speculative. Entm’t USA, Inc. v. Moorehead

Commc’n, Inc., 897 F.3d 786, 793–94 (7th Cir. 2018); Tietsworth, 667 N.W.2d

at 240.

          Defendants also point to Sielaff v. Matco Tools Corporation, 617

N.W.2d 676, 2000 WL 760364, at *3 (Wis. Ct. App. 2000), for the same

proposition, but it is similarly unhelpful. In Sielaff, the court did not allow

the owner of a tool dealership to testify as to his belief in the business’s fair

market value. The court held that although expert testimony is not required

for matters within the purview of the average lay person, the fair market

value of an ongoing tool business is not common knowledge. Id. Unlike

Sielaff, the value of a bag of dog food, whether reduced to zero or some

proportion of the purchase price, is within the knowledge and

comprehension of the average juror.

          Plaintiff, by contrast, cites opinions which permit the owner of

property to testify to its value, and leave it to the trier of fact to assess

whether that testimony is credible. Mueller, 859 N.W.2d at 461–62;

D’Huyvetter v. A.O. Smith Harvestore Prod., 475 N.W.2d 587, 593 (Wis. Ct.

App. 1991). Defendants attempt to distinguish these cases, noting that in

both, the owner testified that the property was entirely worthless. But the

principles announced in Mueller and D’Huyvetter are not so limited. The


                           Page 15 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 15 of 19 Document 184
Wisconsin Supreme Court has held that a car buyer can state her belief in

the diminished value of the vehicle based on the defects therein at the time

of purchase. Mayberry v. Volkswagen of Am., Inc., 692 N.W.2d 226, 238–39

(Wis. 2005). She did not claim that the car’s value was zero; instead, its

purported worth was about half the purchase price. Id. The court held that

her testimony was sufficient to survive summary judgment, but need not

be believed by a jury at trial. Id. The same is true in the instant case.

               4.5.2   Full Refund

       The language of the WDTPA permits, and its purpose encourages, a

plaintiff to pursue full refund damages in certain circumstances. Mueller,

859 N.W.2d at 458–60. Defendants maintain that a full refund theory is not

applicable to this case because Plaintiff indisputably received some value

from the dog food; his dogs ate the food and survived for many years.

Defendants’ support for this approach (in Wisconsin case authority, at least)

comes from the following sentence from Mueller: “[p]ermitting recovery for

a full refund of the purchase price, in instances where such a refund is

warranted, adheres to the remedial purpose of Wis. Stat. § 100.18.” Id. at 459

(emphasis added).3

       Mueller does not explain when a refund is or is not warranted. But

the circumstances of that case provide a clue. The plaintiff bought a car and

immediately experienced problems with it. Id. at 455. She only drove it for



       3Defendants also cite two out-of-circuit cases to undermine Plaintiff’s full
refund approach, but they are inapposite, as they apply state-specific consumer
protection regimes. In re POM Wonderful LLC, No. ML 10-02199 DDP (RZx), 2014
WL 1225184, at *3 (C.D. Cal. Mar. 25, 2014) (California’s regime only permitted
benefit-of-the-bargain damages); Buetow v. A.L.S. Enter., Inc., 259 F.R.D. 187, 192
n.4 (D. Minn. 2009) (same). Nevertheless, both courts discuss why a full refund
theory is a poor fit for consumer goods such as fruit juice (POM Wonderful),
hunting clothes (Buetow), and dog food.

                           Page 16 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 16 of 19 Document 184
about a week and approximately 300 miles. Id. at 456. The court concluded

that the trial court had erred by not permitting the plaintiff to seek a full

refund of the purchase price. Id. at 460. This finding was based on a

thorough assessment of the WDTPA and its underlying principles. Id. at

458–60. In particular, the court noted that

       [i]f consumers were only entitled to recover the cost of
       repairing    damages       resulting     from     a     seller’s
       misrepresentations, sellers would have little incentive to
       repair known problems before selling a product. Allowing
       consumers, under some circumstances, to recover the full
       purchase price of a product provides a true deterrent to sellers
       and thereby more fully adheres to the purpose of the statute.

Id. at 459.

       Here, Plaintiff received far more value from Defendants’ dog food

than the Mueller plaintiff received for her car. And unlike Mueller, which

involved a durable good capable of being repaired, Defendants’ products

were an all-or-nothing proposition. Plaintiff received the vast majority of

the benefit of his purchase in that his dogs were sustained and remained

healthy. Plaintiff’s injury was not having his animals poisoned. Instead, it

was his overpayment for what turned out to be a less-than-premium

product. These seem like the circumstances contemplated by Mueller in

which a full refund would be inappropriate.4 The Court will, therefore,




       4 Plaintiff also cites to K & S Tool & Die. Corporation v. Perfection Machinery
Sales, Inc., 732 N.W.2d 792 (Wis. 2007), to support his bid for a full refund. That
case involved the purchase of a metal press that was supposed to have 1000 tons
of pressing force, but the press that was delivered only had 800 tons. Id. at 796–97.
The plaintiff testified that it did not want an 800-ton press and would not have
bought the press had it known the truth. Id. at 803–04. This case is, therefore, even
less apt than Mueller. Plaintiff received the bulk of the value from Defendants’ dog
food, and the K & S Tool plaintiff received essentially nothing from the inadequate
metal press.

                           Page 17 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 17 of 19 Document 184
grant Defendants’ motion on this ground and forbid Plaintiff from

proceeding on a full refund theory.

5.    CONCLUSION

      In light of the foregoing, Defendants’ renewed motion for summary

judgment (Docket #144), must be granted and this action will be dismissed

with prejudice. The Court will also grant the parties’ motions for leave to

file restricted documents. (Docket #140, #153, #170, and #177).

      Further, as summary judgment must be granted and the action will

be dismissed with prejudice, the following pending motions will be denied

as moot: Plaintiff’s motion to strike Defendants’ notice of supplemental

authority (Docket #116); Plaintiff’s renewed motion for class certification

(Docket #141); and the parties’ motions seeking to exclude or limit expert

witnesses (Docket #81, #96, #107, #121, and #126).

      Accordingly,

      IT IS ORDERED that Defendants’ renewed motion for summary

judgment as to Plaintiff’s third amended complaint (Docket #144) be and

the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motions for leave to file

restricted documents (Docket #140, #153 and #170) be and the same are

hereby GRANTED;

      IT IS FURTHER ORDERED that Defendants’ motion for leave to

file restricted document (Docket #177) be and the same is hereby

GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motions to exclude

Defendants’ expert witnesses Dr. Robert H. Poppenga (Docket #81) and

Lorin M. Hitt (Docket #96), and to limit testimony of Defendants’ expert




                           Page 18 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 18 of 19 Document 184
witness Dr. Katerina Mastovska (Docket #107), be and the same are hereby

DENIED as moot;

        IT IS FURTHER ORDERED that Plaintiff’s motion to strike

Defendants’ notice of supplemental authority in support of their opposition

to Plaintiff’s motion for class certification (Docket #116) be and the same is

hereby DENIED as moot;

        IT IS FURTHER ORDERED that Defendants’ motions to exclude

the opinions of Plaintiff’s expert witnesses Dr. Gary Pusillo (Docket #121)

and Dr. Sean Callan (Docket #126) be and the same are hereby DENIED as

moot;

        IT IS FURTHER ORDERED that Plaintiff’s renewed motion for

class certification (Docket #141) be and the same is hereby DENIED as

moot; and

        IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

        The Clerk of the Court is directed to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin, this 8th day of July, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                           Page 19 of 19
Case 2:18-cv-01996-JPS Filed 07/08/20 Page 19 of 19 Document 184
